        Case 5:16-cv-04942-LHK Document 424 Filed 03/06/20 Page 1 of 2



 1     ARTURO J. GONZÁLEZ (SBN 121490)             RICHARD D. McCUNE (SBN 132124)
       AGonzalez@mofo.com                          rdm@mccunewright.com
 2     PENELOPE A. PREOVOLOS (SBN 87607)           DAVID C. WRIGHT(SBN 177468)
       PPreovolos@mofo.com                         dcw@mccunewright.com
 3     TIFFANY CHEUNG (SBN 211497)                 MCCUNE WRIGHT AREVALO, LLP
       TCheung@mofo.com                            3281 East Guasti Road, Suite 100
 4     ALEXIS A. AMEZCUA (SBN 247507)              Ontario, California 91761
       AAmezcua@mofo.com                           Telephone: (909) 557-1250
 5     CHRISTOPHER L. ROBINSON (SBN 260778)        Facsimile: (909) 557-1275
       ChristopherRobinson@mofo.com
 6     MORRISON & FOERSTER LLP
       425 Market Street
 7     San Francisco, California 94105-2482
       Telephone:    (415) 268-7000
 8     Facsimile:    (415) 268-7522
 9
       ANNE M. CAPPELLA (SBN 181402)               STEPHEN G. LARSON (SBN 145225)
10     anne.cappella@weil.com                      slarson@larsonobrienlaw.com
       WEIL, GOTSHAL & MANGES LLP                  R.C. HARLAN (SBN 234279)
11     201 Redwood Shores Parkway                  rcharlan@larsonobrienlaw.com
       Redwood Shores, CA 94065                    LARSON O’BRIEN LLP
12     Telephone:    (650) 802-3000                555 South Flower Street, Suite 4400
       Facsimile:    (650) 802-3100                Los Angeles, California 90071
13                                                 Telephone: (213) 436-4888
       Attorneys for Defendant                     Facsimile: (213) 623-2000
14     APPLE INC.
                                                   Attorneys for PLAINTIFFS AND THE
15                                                 PROPOSED CLASS

16
                                  UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
18

19
       THOMAS DAVIDSON, TODD CLEARY,              Case No. 5:16-cv-04942-LHK
20     ERIC SIEGAL, MICHAEL PAJARO, JOHN
       BORZYMOWSKI, BROOKE CORBETT,               JOINT SETTLEMENT CONFERENCE
21     TAYLOR BROWN, JUSTIN BAUER,                STATUS REPORT
       HEIRLOOM ESTATE SERVICES, INC.,
22     KATHLEEN BAKER, MATT                       Dept.:    Courtroom 8 – 4th Floor
       MUILENBURG, WILLIAM BON, and               Judge:    Honorable Lucy H. Koh
23     JASON PETTY, on behalf of themselves and
       all others similarly situated,
24
                             Plaintiffs,
25
              v.
26
       APPLE INC.,
27
                             Defendant.
28

     JOINT SETTLEMENT CONFERENCE STATUS REPORT
     CASE NO.: 5:16-CV-04942-LHK
      sf- 4203458
        Case 5:16-cv-04942-LHK Document 424 Filed 03/06/20 Page 2 of 2



 1           The Court’s January 13, 2020 Order set a deadline of February 28, 2020 for the parties to

 2    complete a settlement conference and a deadline of March 6, 2020 to file a joint settlement status

 3    report. (ECF No. 420.) The parties held a settlement conference with Magistrate Judge Corley

 4    on February 26, 2020. (ECF No. 422.) Consistent with the Court’s minute order dated March 3,

 5    2020, the parties report that all claims have been resolved and a dismissal is forthcoming. (ECF

 6    No. 423.) The parties anticipate that a dismissal of all claims will be filed on or before March 23,

 7    2020 and thus request that all case deadlines be extended by 30 days.

 8

 9     Dated: March 6, 2020                        Respectfully submitted,
10                                                 MCCUNE WRIGHT AREVALO, LLP
11

12                                                 By: /s/ David C. Wright
                                                       David C. Wright
13
                                                         Attorneys for Plaintiffs and the Putative Class
14

15     Dated: March 6, 2020                        Respectfully submitted,
16                                                 MORRISON & FOERSTER LLP
17

18                                                 By: /s/ Arturo J. González
                                                       Arturo J. González
19
                                                         Attorneys for Defendant
20                                                       APPLE INC.
21

22                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1

23           I, Arturo J. González, attest that all signatories listed, and on whose behalf the filing is

24    submitted, concur in the filing’s content and have authorized the filing.

25
      Dated: March 6, 2020                          By: /s/ Arturo J. González
26                                                         Arturo J. González
27

28

     JOINT SETTLEMENT CONFERENCE STATUS REPORT
     CASE NO.: 5:16-CV-04942-LHK                                                                             1
      sf- 4203458
